                              Case 2:19-cv-03563-SPL Document 34 Filed 12/02/20 Page 1 of 3




                  1     Laura Sixkiller (Bar No. AZ-022014)
                        laura.sixkiller@us.dlapiper.com
                  2     Kate L. Benveniste (Bar No. AZ-027284)
                  3     kate.benveniste@us.dlapiper.com
                        DLA PIPER LLP (US)
                  4     2525 East Camelback Road, Suite 1000
                        Phoenix, Arizona 85016-4232
                  5     Tel: 480.606.5100
                        Fax: 480.606.5101
                  6     dlaphx@us.dlapiper.com
                  7
                        Attorneys for Plaintiff
                  8     Stillwell Madison, LLC
                  9                                  UNITED STATES DISTRICT COURT
                10                                           DISTRICT OF ARIZONA
                11      Stillwell Madison, LLC,                           )      CASE NO. CV-19-03563-PHX-SPL
                                                                          )
                12                              Plaintiff,                )      JOINT STATUS REPORT
                13                                                        )
                                  v.                                      )
                14                                                        )
                        Girardi & Keese, et al.                           )
                15                              Defendants.               )
                                                                          )
                16
                17                Pursuant to the Court’s order (Doc. 33), the parties submit the following joint status
                18      report.
                19                Plaintiff filed a motion for issue sanctions against Defendants in the JAMS arbitration
                20      proceeding on October 26, 2020 (the “Sanctions Motion”). The Sanctions Motion was heard
                21      by the Arbitrator, Judge Candice Cooper (Ret.), on November 18, 2020. During the hearing,
                22      Judge Cooper stated that she was inclined to impose “severe” non-monetary sanctions and
                23      called for Defendants to produce certain documents by December 1, 2020. Defendants did
                24      make a production on December 1, however, there is a dispute as to whether that production
                25      complies with Judge Cooper’s orders.
                26                As of the filing of this Joint Status Report, the Sanctions Motion remains pending and
                27      Defendants have still not paid their portion of the outstanding JAMS fees.
                28
DLA P IPE R LLP (US)
P HOE NIX , A RIZ ONA
                                  Case 2:19-cv-03563-SPL Document 34 Filed 12/02/20 Page 2 of 3




                          1          The outcome of the Sanctions Motion, including the nature and scope of any
                          2   sanctions that may be imposed, will likely shape the future of this case. Plaintiff will be
                          3   able to determine next steps shortly after Judge Cooper issues her ruling. The parties
                          4   therefore desire to submit a further joint status report in 14 days.
                          5   Dated: December 2, 2020                  DLA PIPER LLP (US)
                          6
                                                                       By: s/ Kate L. Benveniste
                          7                                                LAURA SIXKILLER
                          8                                                laura.sixkiller@us.dlapiper.com
                                                                           KATE L. BENVENISTE
                          9                                                kate.benvensite@us.dlapiper.com
                                                                           2525 East Camelback Road, Suite 1000
                    10                                                     Phoenix, Arizona 85016-4232
                                                                           Tel: 480.606.5100
                    11                                                     Fax: 480.606.5101
                    12
                                                                           Attorneys for Plaintiff
                    13                                                     Stillwell Madison, LLC
                    14
                    15        Dated: December 2, 2020                  BAKER, KEENER & NAHRA, LLP

                    16
                                                                       By: s/ Phillip A. Baker (with permission)
                    17                                                     PHILLIP A. BAKER (Admitted PHV)
                    18                                                     pbaker@bknlawyers.com
                                                                           633 West 5th Street, Suite 5500
                    19                                                     Los Angeles, California 90071
                                                                           Tel: 213.241.0900
                    20                                                     Fax: 213.241.0990
                    21                                                     Attorneys for Defendants Girardi Keese,
                    22                                                     Thomas V. Girardi, and Erika N. Girardi

                    23
                    24
                    25
                    26
                    27
                    28                                                      -2-
DLA P I PER LLP (US)
   PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 34 Filed 12/02/20 Page 3 of 3




                          1                                CERTIFICATE OF SERVICE
                          2         I hereby certify that on December 2, 2020, I electronically filed the attached
                          3   document with the Clerk’s Office using the CM/ECF System, and a copy will be
                          4   electronically served on CM/ECF registrants in this action.
                          5         Patrick J. McGroder III
                                    BEUS GILBERT PLLC
                          6         701 North 44th Street
                          7         Phoenix, Arizona 85008
                                    Tel: 480.429.3000
                          8         P3@beusgilbert.com
                          9
                                    Phillip A. Baker
                    10              BAKER, KEENER & NAHRA, LLP
                                    633 West 5th Street, Suite 5500
                    11              Los Angeles, California 90071
                    12              Tel: 213.241.0900
                                    pbaker@bknlawyers.com
                    13
                    14              Attorneys for Defendants Girardi Keese,
                                    Thomas V. Girardi, and Erika N. Girardi
                    15
                    16                                                          s/ Pat Kelly
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28                                                    -3-
DLA P I PER LLP (US)
   PHOE NI X, ARI ZO NA
